In Riverside Oil Corporation v. Lynch, 114 Okla. 198,243 P. 967, we held mismanagement of a corporation constituted a sufficient cause for the appointment of a receiver at the instance of minority stockholders. As the cause at bar is viewed, that rule should be applied now to such facts as are sufficently alleged and established.
A corporation, in many respects, is analogous to a person; it is created by law for *Page 494 
specific purposes, and may live forever to accomplish its purpose. Indubitably, it should not, for fraudulent ends, be permitted, by a court of equity, to commit suicide without strictly accounting for all value, property, and effects possessed by it at the time of its untimely demise. Waters-Pierce Oil Co. v. State, 47 Tex. Civ. App. 162,103 S.W. 836, 105 S.W. 851; Id., 107 Tex. 1, 106 S.W. 326; Palmer et al. v. Texas et al., 212 U.S. 118; Baker v. Allen (Mass.)197 N.E. 521; Bilby v. Morton, 119 Okla. 15, 247 P. 384; Buckley v. Anderson, 137 Ala. 325, 34 So. 238; Exchange Bank v. Bailey, 29 Okla. 246, 116 P. 812.
The majority opinion is predicated upon the false logic that the minority stockholders may right wrongs against them through actions at law. While this contemplates a multiplicity of lawsuits, the regimen of the theory recognizes mismanagement. That fault and wrong should be expected to continue so long as present officers function! They having disemboweled the Oklahoma Corporation and allowed it to die by expiration of its charter, it may be expected that mismanagement or nonmanagement will follow them in their relation with the defunct Oklahoma organization.
In the case first cited this court held, as to replacement of management of a corporation from trustees where a tendency was found in them to convert assets to their own use and benefit:
"We can scarcely conceive of a case where it would be more essential than it is here for the protection of corporate rights, and to permit this corporation to continue under the same management would mean that they would continue to convert the assets to their own use and exercise their own pleasure as to the trust imposed upon them. To allow such a proceeding, it seems to us, would shock the conscience of the most indifferent court. In most cases of this character no other adequate remedy exists."
For these reasons I dissent, and would affirm the judgment of the trial court, finding no abuse in discretion concerning the order whereby a receiver was appointed.